UNITED STATES DISTRICT COURT                                  SOUTHERN DISTRICT OF TEXAS
                                                                                United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
Julian Gonzales, et aI.,                           §                                      April 04, 2019
                                                                                       David J. Bradley, Clerk
                                                   §
                   Plaintiffs,                     §
                                                   §
'Versus                                            §                     Civil Action H-r 8-4348
                                                   §
Wilmington Savings Fund Society,       et   aI.,   §
                                                   §
                   Defendants.                     §


                                 Opinion on Summary Judgment

             Julian Gonzales andJose Reyes have failed to plead a legal theory supported by
     their facts. Their failure to respond to Wilmington Savings Fund Society's motion for
     summary judgment implicitly concedes this.
             Gonzales and Reyes filed this lawsuit to challenge Wilmington's foreclosure of
     Gonzales's house. Wilmington sold the house at a foreclosure sale on September 4,
     20r8. Gonzales received a temporary restraining order in state court, prolonging the
     inevitable.
             Because Julian Gonzales and Jose Reyes have failed to rebut Wilmington
     Savings Fund Society's motion for summary judgment, they will lose. Wilmington
     Savings Fund Society may foreclose. This case is dismissed. (r 5)


             Signed on April     4-,        2019, at Houston, Texas.




                                                       ~-N~-
                                                              Lynn N. HugheS
                                                         United States DistrictJudge
